Robinson, J.
The plaintiff school district brings this action to quiet title to 2 acres of land in a comer of the N. E. J of section 36, township 156, range 52. The complaint simply avers that the plaintiff owns the 2 acres, and that the defendants claim some title or interest in it adverse to the plaintiff. Such a complaint is a mere challenge to the defendant to make a counter complaint and to set forth his claim or abandon it. The answer of Peter Ilefta is dated January 3, 1913, and it is the commencement of an action by Peter Hefta to establish his title to the land in question. By its reply the plaintiff claims title by an adverse possession of twenty years prior to January 3, 1913; and the proof of such adverse possession is conclusive. In 1891 Anton Hefta purchased the land, and the sale to him was duly confirmed by the Board of University and School Lands. From the date of approval the land was subject to taxation; it was subject to transfer by defendant and by execution sale, subject only to the balance, if any, that might be due on the contract. It was for all purposes the land of the purchaser, the'same as if he had taken a deed and given back a mortgage for the balance of the purchase price. At the end of twenty yers, when payment was made, a patent for the land was duly issued to Anton Hefta, who transferred his title to-his son, Peter Hefta. Eor more than twenty years prior to January 3, 1913, both defendants lived within half a mile of the schoolhouse and on the land in question, and never in any way challenged the adverse possession. The claim of defendant is that the statute giving a title by-adverse possession of twenty years does not apply to school land prior to the issuing of a patent for the same. fBy statute, school lands are sold on these terms: The purchaser pays one fifth of the price in cash at the time of the sale, one fifth in five years, one fifth in ten years, one .fifth in fifteen years, and the balance in twenty years, with interest at 6 per cent, payable annually. The purchaser gets immediate possession after the approval of the same by the Board of University and School Lands. When full payment is made the governor issues to the pur*641chaser, his heirs, or assigns, a patent conveying ti'tle to thé land. ' The approval of the sale was duly made in 1891, and from that time the land was subject to taxation. It was subject to transfer by deed and by execution sale, subject only to any balance remaining due on the contract. It was, for all purposes, the land of the purchaser the same as if he had taken a deed and given back a mortgage for the purchase, price. Hence, the title of the purchaser was subject to the Statute of Limitations and to adverse possession.
"We are pleased to note that the school district has kindly offered to pay Peter Hefta $200 for a title which he has ceased to own; and on the payment into court, for the benefit of Peter Hefta, of any balance'of said $200 which may be due after deducting the costs of the trial court and of the appeal to this court, it is ordered that the judgment of the District Court herein he, and the same is, in all things affirmed.
Dated, January 13, 1917.